DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Objections
Claim 11 is objected to because of the following informalities:  In line 2, “comprising” should be replaced with -comprises-.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 5, 9, 11, and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Visram, U.S. 7,270,662 (hereinafter Visram).
Regarding claims 1, 3, 11, and 12, a method (note figs. 8 and 9A-B; note col. 10, line 49 – col. 13, line 17) of accessing a left atrium, the method comprising the steps of: providing a single pass, large bore transseptal crossing system having: a tubular access cannula (710), at least a portion of the tubular access cannula being electrically conductive (i.e., having a reference electrode); and an energy delivery ‘wire’ (102) being movable through the tubular access cannula, at least a portion of the energy delivery wire being electrically conductive (also note col. 10, line 14); positioning the tubular access cannula in contact with a fossa ovalis; energizing the tubular access cannula (see below) to deliver energy from the tubular access cannula to the fossa ovalis and to enable passage of the tubular access cannula and the energy delivery wire into the left atrium; and advancing a large bore sheath (700) directly over the tubular access cannula and into the left atrium; wherein energizing the tubular access cannula comprises energizing the tubular access cannula and energizing the energy delivery wire to necessarily enable passage of the tubular access cannula and the energy delivery wire into the left atrium (note col. 10, line 14); wherein the portion of the tubular access cannula comprises a first electrode on a distal end of the tubular access cannula, and wherein the portion of the energy delivery wire comprises a second electrode on a distal end of the energy delivery wire; and wherein energizing the tubular access cannula comprises energizing the first electrode and energizing the second electrode in a bipolar mode (see above).
Regarding claim 2, Visram discloses (see above) a method wherein energizing the tubular access cannula necessarily comprises energizing the first electrode ‘prior’ to passage of the tubular access cannula into the left atrium.
Regarding claim 5, Visram discloses (see above) a method further comprising the steps of: removing the tubular access cannula and energy delivery wire from the large bore sheath, and advancing an ‘index procedure catheter’ (“catheters” disclosed in col. 13, lines 1 and 63 could necessarily be described in this manner) through the large bore sheath and into the left atrium.
Regarding claim 9, Visram discloses (see above) a method wherein the energy delivery wire has an outside diameter of about 0.035 inches (note col. 6, line 59).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visram in view of Auth, U.S. 2005/0033288 (hereinafter Auth).
Regarding claim 4, Visram discloses (see above) a method that comprises energizing the tubular access cannula and the energy delivery wire (in a bipolar manner) to enable passage of both into the left atrium.  However, Visram fails to explicitly disclose energizing the tubular access cannula after advancing the energy delivery wire into the left atrium.  Auth teaches (note paragraph 14) a similar procedure that uses a monopolar or bipolar electrode configuration to facilitate tissue penetration of a probe/cannula (11).  It is well known in the art that these different electrode configurations (i.e., monopolar and bipolar) are widely considered to be interchangeable (see Auth and Visram).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Visram to utilize a cannula and delivery wire with independent monopolar electrodes (instead of coupled bipolar electrodes).  This is because this modification would have merely comprised a simple substitution of interchangeable electrode configurations in order to produce a predictable result (see MPEP 2143).  It should be noted that the claimed procedure would necessarily be met through the routine usage of this modified system.

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visram in view of Zhai, U.S. 2018/0064415 (hereinafter Zhai).
Regarding claim 6, Visram discloses (see above) a method of accessing the left atrium that comprises removing the tubular access cannula and energy delivery wire from the large bore sheath, and advancing a catheter through the large bore sheath and into the left atrium.  However, Visram fails to explicitly disclose advancing the specifically-claimed catheter into the left atrium once it has been accessed.  Zhai teaches (note paragraph 2) a similar procedure that introduces the claimed catheter into the left atrium in the claimed manner.  It is well known in the art that any of a variety of catheters could be introduced into the left atrium in this manner (see Zhai).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Visram to advance any of a variety of catheters (including the claimed one) into the left atrium in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable catheter configurations in order to produce a predictable result (see MPEP 2143).  

Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visram in view of Drasler, U.S. 2018/0263658 (hereinafter Drasler).
Regarding claims 7-8, Visram discloses (see above) a method of accessing the left atrium that comprises removing the tubular access cannula and energy delivery wire from the large bore sheath, and advancing a catheter through the large bore sheath and into the left atrium.  However, Visram fails to explicitly disclose advancing the specifically-claimed catheter into the left atrium once it has been accessed.  Drasler teaches (note paragraph 2) a similar procedure that introduces the claimed catheter into the left atrium in the claimed manner.  It is well known in the art that any of a variety of catheters could be introduced into the left atrium in this manner (see Drasler).  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Visram to advance any of a variety of catheters (including the claimed one) into the left atrium in the claimed manner.  This is because this modification would have merely comprised a simple substitution of interchangeable catheter configurations in order to produce a predictable result (see MPEP 2143).  

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Visram in view of Schaer, U.S. 2003/0083613 (hereinafter Schaer).
Regarding claim 10, Visram discloses (see above) a method of accessing the left atrium that utilizes a tubular access cannula and an energy delivery wire.  However, Visram fails to explicitly disclose a tubular access cannula having the claimed dimensions.  Schaer teaches (note figs. 6-7) a similar procedure that utilizes a tubular access cannula (10) and an energy delivery wire (30), wherein the tubular access cannula has the claimed dimensions (note paragraph 68).  It is well known in the art that these different cannula configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the procedure of Visram to utilize a tubular access cannula having the claimed dimensions.  This is because this modification would have merely comprised a simple substitution of interchangeable catheter configurations in order to produce a predictable result (see MPEP 2143).  Furthermore, it should be noted that a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are either addressed below or rendered moot because they do not apply to the current rejections.  Regarding Applicant’s argument that Visram does not disclose the claimed ‘energizing’ step, Examiner respectfully disagrees.  More specifically, Examiner has interpreted this limitation in view of dependent claims 11, 12, and 3, and therefore Examiner maintains that this limitation has been met by Visram (as can be seen above).  This is because these dependent claims clarify that the energizing step comprises energizing electrodes between the cannula and wire (in a bipolar manner) in order to enable passage of both components into the left atrium.  It should be noted that Examiner asserts that the remaining claim limitations have been met as they are currently written, due to their breadth, as can be seen above.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hoffman can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794